UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1237



NANCY J. NEAL,

                                            Plaintiff - Appellant,

          versus


XEROX CORPORATION,

                                             Defendant - Appellee.



                              No. 98-1244



NANCY J. NEAL,

                                            Plaintiff - Appellant,

          versus


XEROX CORPORATION,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. John A. MacKenzie and J. Calvitt
Clarke, Jr., Senior District Judges. (CA-96-1235-2, CA-97-553-2)


Submitted:   April 21, 1998                 Decided:   July 2, 1998
Before ERVIN, WILKINS, and LUTTIG, Circuit Judges.


No. 98-1237 dismissed and No. 98-1244 affirmed by unpublished per
curiam opinion.


Nancy J. Neal, Appellant Pro Se. Lisa Ann Bertini, MCGUIRE, WOODS,
BATTLE & BOOTHE, Norfolk, Virginia; Eva Susan Tashjian-Brown,
Rodney Allen Satterwhite, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P.,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals Appellant appeals from the

voluntary dismissal of her Title VII* complaint. (No. 98-1237). We

find that Appellant’s complaint was voluntarily dismissed by final

order entered on June 2, 1997, and Appellant’s notice of appeal was

filed on February 12, 1998, which is beyond the thirty-day appeal

period. Appellant’s failure to note a timely appeal leaves this

court without jurisdiction to consider the merits of Appellant’s

appeal.

     Appellant further appeals the district court’s order granting

Appellee’s motion to dismiss her second complaint filed on the same

facts as the first. (No. 98-1244). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we dismiss No. 98-1237 as untimely and we affirm No. 98-1244

on the reasoning of the district court. Neal v. Xerox Corp., Nos.

CA-96-1235-2; CA-97-553-2 (E.D. Va. June 2, 1997; Jan. 15, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                    No. 98-1237 - DISMISSED
                                    No. 98-1244 - AFFIRMED




     *
       Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.
§§ 2000e-2000e-17 (West 1994 & Supp. 1998).

                                3